DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
This action is responsive to the following communication: the Amendment and RCE filed on 10/20/2020.  This action is made non-final.
Claims 1-2, 4-5, 8, 10, 17-18, 20, 22-24, 26 and 30-31 have been amended. Claims 29 has been cancelled. Claim 32 has been added. Claims 1-28 and 30-32 are pending in the case.  Claims 1, 17 and 24 are independent claims.

Continued Examination under 37 CFR 1.114

4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/20/2020 has been entered.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 07/21/2020, 10/07/2020, 10/27/2020 and 12/09/2020 were filed before the mailing of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
6.	Acknowledgment is made of applicant's claim for priority based on provisional applications 62/362587 filed on 07/14/2016, 62/366540 filed on 07/25/2016, 61/631814 filed on 1/10/2012 and 61/497023 filed on 06/14/2011.

Response to Arguments
7.	Applicant's arguments filed 10/20/2020 have been considered but are moot for the new grounds of rejections presented below.


Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	Claims 1-2, 17-18, 24, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv et al. (US PGPUB 2012/0197419; filing date: 1/31/2011) (hereinafter Dhruv), in view of Barsook et al. (US PGPUB 2010/0180289; pub date: 7/15/2010) (hereinafter Barsook), further in view of Shin (US PGPUB 2004/-0267738; pub date: 12/30/2004),
in an alternative,
Claims 1-2, 17-18, 24, 27 and 32 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv in view of Wyatt et al. (US PGPUB, 2012/0192220; filing date: 1/25/2011) (hereinafter Wyatt), further in view of Shin.

As to claims 1, 17 and 24, Dhruv teaches a method comprising: 
receiving a request associated with an output device, wherein the request indicates content (
see [0029], time of the request; see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content; and to playback/output/output of the media content on a media device [e.g., output device]; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback/output/output on a media device as shown in Figs. 5A-5B); 

sending, to the output device, a set of time-based metadata associated with a timeline of events in the content (
see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline; e.g., transmitting/sending the manifest file to the media player [e.g., output device] in step 710; see [0039]-[0040] and Figs. 5A-5B, showing a timeline of events in the content with time-based metadata, e.g., the commercial tag 504 as a timeline event in Fig. 5A to play the advertising content in Fig. 5B while the content is played along the timeline; see [0027] and [0031] metadata), 
 
wherein the set of time-based metadata indicates an available time slot during the output of the content (
see [0027] and [0031] metadata; see [0029], time of the request; The manifest file can include links to the main requested media contents, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player [e.g., time slot and network resource to playback/output]; see [0047]-[0050] and Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content; and to playback/output of the media content on a media device; e.g., in step 702, receiving from a media player, a request for a media asset; in step 710, transmitting the manifest file to the media player; see [0031]-[0050], Figs. 2-4, 5A-5B, 6 and 7 showing playback/output of a media content with a timeline of events with associated time-based metadata including time slots for supplemental/advertisement content as tag 504 in Fig. 5A; showing time slots for the media content and time slots for the supplemental content; the supplemental time slots [as tag 504 in Fig. 5A] are types of available time slots); and 

sending, to the output device, based on the indication of the available time slot, an indication of a content resource that facilitates access to supplemental content for output at the available time slot (
see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, wherein the list of media chunks describes at least two separate media assets [e.g., metadata]. The system retrieves, for playback/output, at least one media chunk from the list of media chunks, and, during playback/output of the at least one media chunk and at the playback/output position, performs the action. … the system parses the at least one tag to identify an action to perform during playback/output and a playback/output position [e.g., tag 504 in Fig. 5A] to perform the action [e.g., play the advertisement content in Fig. 5B].; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; see Figs. 3-4 and [0034]-[0038], showing time slots and tags for retrieving supplemental content to play; see Figs. 5A-5B and [0039]-[0046], showing how primary and supplemental content are played; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position [tag 504 in Fig. 5A] to perform the action [e.g., play the advertisement content in Fig. 5B]).  

Dhruv teaches metadata for the primary content as set forth above, e.g., wherein a start time associated with the output of the content (see [0031]-[0046], Figs. 2-4, 5A-5B showing the timeline with start, end time and duration), and wherein the set of time-based metadata indicates an available time slot during the output of the content (see [0031]-[0046], Figs. 2-4, 5A-5B, showing time slots for the media content and time slots for the supplemental content; the supplemental time slots are types of available time slots);
Dhruv teaches as set forth above in the figures of available time slots for the supplemental content, however does not expressively teach in the text portion that “wherein the set of time-based metadata indicates an available time slot during the output of the media resource” and “based on the indication of the available time slot” as recited in “sending, to the output device, based on the indication of the available time slot, a content resource that facilitates access to supplemental content for output of the supplemental content at the available time slot”.
The detected “tags” (e.g., tag 504 in Fig. 5A) associated with time slots is interpreted as “available time slots” suggested and taught by Dhruv as set forth above with a broadest reasonable interpretation (BRI) to be used to retrieve supplemental content to be played at the “tags” positions.

As a further support for the “available time slots” with additional prior arts, in the same field of endeavor of providing metadata for a media primary content playback/output with advertising content, Barsook teaches the playback/output of a media primary content which comprises predefined segment (as tags/time slots) to play advertising content; thus Barsook suggests and teaches “receiving metadata that is associated with primary content and comprises one or more tags that indicate an available time slot in the primary content” (see Figs. 2A-2D and 3, and [0071]-[0112], showing a predefined or predetermined gating segments on the timeline [as tags/time slots] to play advertisement content; a media device 318 may be enabled to receive protected segments as streamed media content from a stream content server 320 in response to an indication that an associated gating segment has been used to render a presentation to a user. In this particular embodiment, media device 318 may interact with an application server 314, advertisement server 316 and stream content server 320 over a data transmission network such as network 312; advertisement server 316 may provide to media device 318 gating segments associated with protected segments in a timeline profile in response to a call from media device 318. As pointed out above, such a call may include metadata associated with gating segments in a timeline profile. It should be understood, however, that advertisement server 316 may use this metadata and/or other information to select gating media to be associated with protected segments in a timeline profile; Fig. 4 and [0097], advertisement server; see Fig. 5 and [0106], step 408, make call to advertisement server and receive gating media content segments).
Barsook further teaches “sending, to the output device, based on the indication of the available time slot, a content resource that facilitates access to supplemental content for output of the supplemental content at the available time slot” (see Fig. 8 and [0136] present gating media content segment to user).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv and Barsook before him at the time of the invention was made, to modify the timeline playback/output/output of the primary and supplemental content taught by Dhruv to include the feature of using predefined and available pod/tags/time slots to paly auxiliary content taught by Barsook in order to provide the advertising content to be synchronized with the playback/output/output of the primary content according to the predefined and available segments (tags/time slots). One would have been motivated to make such a combination because including the feature of using predefined and available segments (tags/time slots) to paly advertising content would have been obtained as taught by Barsook (see Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136]).

In an alternative, 

As an alternative prior art for the “available time slot” feature as recited in the “wherein the set of time-based metadata indicates an available time slot during the output of the content; and sending, to the output device, based on the indication of the available time slot, a content resource that facilitates access to supplemental content for output of the supplemental content at the available time slot”, in the same field of endeavor of providing metadata for a media content using time slot, Wyatt teaches “available time slots” as a metadata to display advertisements (see Abstract, [0038], [0059], an automated process obtains available time slots and schedules user generated content for transmission; see [0038] This information will typically indicate whether a time slot, which is also called an "avail," is available and, if it is taken, information about or identifying the advertiser, the amount to be charged when the commercial is aired, and other information; one or more available time slots are made available to more than one user; see Fig. 2A and [0061-[0065] at step 90, time slots available for user generated content ;see [0072] At step 104 the user-generated content is inserted into the linear programming in the time slot assigned to, or associated with, the user … information about the insertion points for advertising into programming and additional information about commercials that will be inserted--from the traffic server 32, including the unique identifier for the time slot purchased by the user).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv and Wyatt before him at the time of the invention was made, to modify the timeline playback/output/output of the primary and supplemental content taught by Dhruv to include a content metadata providing content with available time slots taught by Wyatt in order to provide the supplemental content for available time slots of the timeline playback/output/output of the content. One would have been motivated to make such a combination because including a content metadata providing content with available time slots would have been obtained as taught by Wyatt (see Abstract, [0038], [0059]; see [0038]; see Fig. 2A and [0061-[0065];see [0072]).

Dhruv-Barsook or Dhruv-Wyatt suggests and does not expressively teach “wherein a start time associated with the output of the content facilitates synchronization of the time-based metadata with the timeline of events in the content” (see Dhruv, Figs. 5A-5B that the tag 504 as a time-based metadata is synchronized with the start time of the content to play the associated advertisement content).
In the same field of endeavor of synchronizing playback of content with supplemental content, Shin suggests and teaches “wherein a start time associated with the output of the content facilitates synchronization of the time-based metadata with the timeline of events in the content” (
see [0011] synchronizing the received content and metadata using the corrected relative time point; and a content segment browser for forwarding the content segment request signal to the synchronizer and reproducing a plurality of segments of the content synchronized by the synchronizer; 
see [0012]-[0018], e.g., In an exemplary embodiment, in a case where the time information is GPS time information and the reference time point is GPS time information, if a GPS value of the content [e.g., start time] is ahead of a GPS value of the metadata, the synchronizer corrects the relative time point of the content by adding a difference between the GPS values of the content and metadata to a relative time value in the metadata; or if the GPS value of the content is behind the GPS value of the metadata, the synchronizer corrects the relative time point of the content by subtracting the difference between the GPS values from the relative time value in the metadata; 
see Figs. 6A-6C and [0049]-[0051], as examples of synchronization of the time-based metadata reference time point Tm with the content reference time point [start time] Tc; e.g., in [0049] FIG. 6A is a diagram illustrating a method for correcting the relative time points in a case where the reference time points of content and metadata coincide with each other; in [0050] FIG. 6B is a diagram illustrating a method for correcting the relative time points in a case where the reference time point of content is ahead of the reference time point of metadata; in [0051] FIG. 6C is a diagram illustrating a method for correcting the relative time points in a case where the reference time point of content is behind the reference time point of metadata). 

Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook or Dhruv-Wyatt and Shin before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook or Dhruv-Wyatt to include the synchronization of the time-based metadata for supplemental content with the start time of the primary content to have a synchronized playback. One would have been motivated to make such a combination because including the synchronization of the time-based metadata for supplemental content with the start time of the primary content would have been obtained as taught by Shin (see [0011]-[0018]; see Figs. 6A-6C and [0049]-[0051]).

As to claims 2 and 18, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein receiving the request for the content comprises determining the content based on an identifier, wherein the identifier is embedded within the content or received from a source of the content (see Dhruv, see [0029], time of the request; see [0047]-[0050], Figs. 6-7, showing retrieving a media content; determine the metadata associated with the media content; and to playback/output/output of the media content on a media device; e.g., see [0047], the system 100 receives a media manifest and extracts from the media manifest, a list of media chunks [e.g., identifier]; e.g., in step 702, receiving from a media player, a request for a media asset; e.g., playback/output/output on a media device as shown in Figs. 5A-5B; see [0050] The system 100 receives, from a media player, a request for a media asset (702) and identifies a manifest file [e.g., identifier] containing first pointers to media chunks for playing the media asset (704); see [0035] the manifest file can contain links to chunks from multiple sources).  

As to claim 27, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the supplemental content comprises an advertisement (see Dhruv, [0004], [0006] and [0027] The manifest file can include links [tags] to the main requested media content, as well as links to advertising content, metadata, formatting information, and tags for controlling the media player; see Barsook, Figs. 2A-2D and 3, and [0071]-[0112]; Fig. 4 and [0097]; see Fig. 5 and [0106]; see Fig. 8 and [0136] playing advertisement content from an advertisement server; see Wyatt, Abstract, [0038], [0059], an automated process obtains available time slots and schedules user generated content for transmission; see [0038] This information will typically indicate whether a time slot, which is also called an "avail," is available and, if it is taken, information about or identifying the advertiser, the amount to be charged when the commercial is aired, and other information; one or more available time slots are made available to more than one user; see Fig. 2A and [0061-[0065] at step 90, time slots available for user generated content ;see [0072] At step 104 the user-generated content is inserted into the linear programming in the time slot assigned to, or associated with, the user … information about the insertion points for advertising into programming and additional information about commercials that will be inserted--from the traffic server 32, including the unique identifier for the time slot purchased by the user).

As to claim 32, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the supplemental content comprises interactive supplemental content (see Dhruv, [0040] and Fig. 5B, showing the displayed adverting content which is an interactive supplemental content, e.g., the play button 508 and other user interface controls 510B and 516 indicating the supplemental content is in interactive supplemental content; Some example actions the media player can take are shown in this example; see Barsook, Fig. 7 and [0133], showing a user selectable option “STAY ON THIS AD” 615; A user selectable option 615 may be presented to a user to permit a user to alter an advertisement experience setting. In this case, because a default setting is for auto continue, user selectable option 615 may be utilized to turn off an auto continue option. User selectable option may show a text option, such as "Stay on this ad," or "Turn off auto-continue," for example).

10.	Claim 3-8, 10-15, 19-23 and 25-26 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin as applied to claims 1-2 and 17-18 above, further in view of Logan (US PGPUB 2002/0120925; pub date: 8/29/2002).

As to claims 3 and 19, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach, however, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein the identifier embedded within the content corresponds to a channel identifier, and wherein determining the content comprises determining a broadcast schedule for a channel associated with the channel identifier (see [0076] the program segment may be specified by the combination of an identifier which specifies a broadcast program source (e.g. a particular broadcasting station or cable channel) together with the start and ending times at which the particular programming segment was broadcast [e.g., schedule]; see [0020]-[0021], [0262], [0283] and [0290] schedule; see [0096], start time, elapsed time, end time).  
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin and Logan before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin to include a channel identifier with a broadcast schedule taught by Logan in order to provide the supplemental content for available time slots of the timeline playback/output of the content with the channel identifier and the broadcast schedule. One would have been motivated to make such a combination because including a channel identifier with a broadcast schedule would have been obtained as taught by Logan (see [0076]; see [0020]-[0021], [0262], [0283] and [0290] schedule; see [0096]).

As to claims 4, 20 and 30, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein receiving the request for the content comprises: recognizing content of the content, and determining an identifier of the content 
Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach “fingerprint” as claimed in “determining an identifier of the content based on a fingerprint of the recognized content” or “determine a correspondence of the content to a fingerprint characteristic”.
In the same field of endeavor of providing metadata for a media content, Logan teaches “fingerprint” as claimed in “determining an identifier of the content based on a fingerprint of the recognized content” or “determine a correspondence of the content to a fingerprint characteristic” (see Fig. 1 and [0053]-[0055] create metadata; see [0007] At the client receiver, the metadata is used to identify particular program segments [e.g., time slots] that may then be manipulated in one or more of a variety of ways; see [0073]-[0083] creating metadata for the content with time-stamps and fingerprint signature).

As to claim 5, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin does not expressively teach, however, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein receiving the request for the content comprises determining a media identifier of a content asset and an airing of the content asset on a distribution medium (see [0076] the program segment may be specified by the combination of an identifier which specifies a broadcast program source (e.g. a particular broadcasting station or cable channel) together with the start and ending times at which the particular programming segment was broadcast [e.g., schedule and a media identifier of a content asset]; see [0020]-[0021], [0262],[0283] and [0290] schedule; see [0061] distribution to users; see [0077], [0087], [0130], [0134], distributed over cable facilities).  

As to claims 6, 21 and 25, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the set of time-based metadata comprises a start time of the available time slot, an end time of the available time slot, and a duration of the available time slot (see Dhruv, see [0031]-[0046], Figs. 2-4, 5A-5B, showing time slots with start/end/duration times for the media content and time slots for the supplemental content; the supplemental time slots are types of available time slots; see [0043] tag the beginning and end (or beginning and duration) of each segment; see Wyatt, see Abstract, [0038], [0059]; see [0038]; see Fig. 2A and [0061-[0065]; see [0072] available time slots for content).
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein the set of time-based metadata comprises a start time of the available time slot, an end time of the available time slot, and a duration of the available time slot (see Fig. 1 and [0053]-[0055] create metadata; see [0007] At the client receiver, the metadata is used to identify particular program segments [e.g., time slots] that may then be manipulated in one or more of a variety of ways. For example, the metadata may be used to selectively play back or record particular segments desired by the user; to re-sequence the identified segments into a different time order; to "edit-out" undesired portions of identified segments; to splice new information, such as computer text or advertising, into identified segments for rendering with the program materials [e.g., supplemental content for available time slots], or to substitute different material (e.g. dubbing in acceptable audio to replace profanity to make programming more acceptable to minors; e.g., the segments indicating available time slots since the segment is time-based; see [0061] the time position of markers which delimit the beginning and end positions of segments and compose metadata; see [0073]-[0083] creating metadata for the content with time-stamps and fingerprint signature; see [0096], start time, elapsed time, end time; see [0109], [0187], [0210] and [0226] time duration).

As to claims 7, 22 and 26, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches further comprising: causing the output device to send a request for one or more tags that are specific to a time period in the timeline of events of the output of the content; access a remote source to request the supplemental content using the one or more tags; and output, during the time period, a portion of the supplemental content (see Dhruv, see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, wherein the list of media chunks describes at least two separate media assets [e.g., metadata]. Then the system parses the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action. The system retrieves, for playback/output, at least one media chunk from the list of media chunks, and, during playback/output of the at least one media chunk and at the playback/output position, performs the action; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action [as supplemental content]).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches further comprising: causing the playback/output device to send a request for one or more tags that are specific to a time period in the timeline of events of the playback/output of the content; access a remote source to request the supplemental content using the one or more tags; and output, during the time period, a portion of the supplemental content (see Logan, see [0007] splice new information, such as computer text or advertising, into identified segments [e.g., tag] for rendering with the program materials; see [0206], [0020], [0023], tag the segment and playback/output the content; see [0264] and [0267] develop a preference profile used to automatically recommend or select programming for recording or playback/output; based on a remote analysis comparison of the user’s preference profile with the metadata that describes the segment’s program content. If done remotely, icons and highlight control metadata may be sent with the program guide or programming material to directly control the user's display).

As to claim 8, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein causing the output device to transmit the request comprises transmitting the output data with one or more time slot identifiers in the timeline of events of the output of the media resource, and causing the output device to transmit the request for one or more tags using the one or more time slot identifiers (see Dhruv, see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, wherein the list of media chunks describes at least two separate media assets [e.g., metadata]. Then the system parses the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action. The system retrieves, for playback/output, at least one media chunk from the list of media chunks, and, during playback/output of the at least one media chunk and at the playback/output position, performs the action; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action [as supplemental content]; see Wyatt, see Abstract, [0038], [0059]; see [0038]; see Fig. 2A and [0061-[0065]; see [0072] available time slots for content).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein causing the playback/output device to send the request comprises sending the playback/output data with one or more time slot identifiers in the timeline of events of the playback/output of the content, and causing the playback/output device to send the request for one or more tags using the one or more time slot identifiers (see Logan, see [0007] splice new information, such as computer text or advertising, into identified segments [e.g., tag] for rendering with the program materials; see [0206], [0020], [0023], tag the segment and playback/output the content).

As to claim 10, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein sending the content resource comprises sending, to the output device, an indication to retrieve at least one supplemental content item from a remote source (see Dhruv, see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, wherein the list of media chunks describes at least two separate media assets [e.g., metadata]. Then the system parses the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action. The system retrieves, for playback/output, at least one media chunk from the list of media chunks, and, during playback/output of the at least one media chunk and at the playback/output position, performs the action [to retrieve the supplemental content]; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action [as supplemental content).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein sending the content resource comprises sending, to the playback/output device, an indication to retrieve at least one supplemental content item from a remote source (see Logan, see [0007] splice new information, such as computer text or advertising, into identified segments [e.g., tag] for rendering with the program materials; see [0206], [0020], [0023], tag the segment and playback/output the content; see [0264] and [0267] develop a preference profile used to automatically recommend or select programming for recording or playback/output; based on a remote analysis comparison of the user’s preference profile with the metadata that describes the segment’s program content. If done remotely, icons and highlight control metadata may be sent with the program guide or programming material to directly control the user's display).

As to claims 11, 23 and 31, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches further comprising: determining, based on a profile associated with a user of the output device, a criterion for selecting the supplemental content for the output device (see Dhruv, [0042] and [0052]-[0053] The manifest file server can further retrieve or infer user information, such as user preferences, location, social networking information, demographic information, age, gender, viewing history, purchasing history, and so forth, and select particular advertisements and the particular types and arrangement of tags to stitch in to the manifest file based on all or part of that information; The user can indicate on the media player or as part of a user profile a desired viewing threshold or an amount of available time to view the content, for example. Then, based on the user's indication, the media player can determine which portions of the content to play and which to skip over to best accomplish the user's preference [e.g., similar as selection]). 
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches further comprising: determining, based on a profile associated with a user of the output device, a criterion for selecting the supplemental content for the output device (see [0044] the user’s use of the system; see [0084] the viewing habits of users as revealed by usage logs may be analyzed [as prior viewing history in profile]; see [0092] the user’s viewing history stored in the user data 117 in Fig. 1; preference of the user … or the user’s viewing history used to select desired metadata; see [0114] The user's preferences may be derived from his or her activity. For example, the particular programs a user chooses to save or view may be monitored to determine the user apparent content preferences; see [0264] and [0267] develop a preference profile used to automatically recommend or select programming for recording or playback/output).
 
As to claim 12, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein determining the criterion for selecting the supplemental content comprises causing the output device to communicate the criterion to a network service configured to select the supplemental content (see Dhruv, [0052] The manifest file server can further retrieve or infer user information, such as user preferences, location, social networking information, demographic information, age, gender, viewing history, purchasing history, and so forth, and select particular advertisements and the particular types and arrangement of tags to stitch in to the manifest file based on all or part of that information).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches further comprising: determining, based on a profile associated with a user of the output device, a criterion for selecting the supplemental content for the playback/output device (see [0264] and [0267] develop a preference profile used to automatically recommend or select programming for recording or playback/output; based on a remote analysis comparison of the user’s preference profile with the metadata that describes the segment’s program content. If done remotely, icons and highlight control metadata may be sent with the program guide or programming material to directly control the user's display

As to claim 13, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the determining the criterion for selecting the supplemental content comprises selecting, based on data from the network service, the one or more tags for the output device, and further comprising sending the one or more tags to the output device to cause the output device to access an advertisement from an advertisement service (see Dhruv, see [0006]-[0008] receives a media manifest and extracts, from the media manifest, a list of media chunks and at least one tag associated with the list of media chunks, wherein the list of media chunks describes at least two separate media assets [e.g., metadata]. Then the system parses the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action. The system retrieves, for playback/output, at least one media chunk from the list of media chunks, and, during playback/output of the at least one media chunk and at the playback/output position, performs the action; e.g., These manifest files include links to each chunk in a set of media chunks representing a media asset and, optionally, advertisements inserted in the media asset [as supplemental content]; see Fig. 6 and [0047]-[0049], step 606, parsing the at least one tag to identify an action to perform during playback/output and a playback/output position to perform the action [as supplemental content]; see [0036] one tag can trigger a tablet computing device to connect wirelessly to a nearby smart phone to load a companion advertisement on the nearby smart phone and/or on the tablet computing device [as advertisement service]).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein the determining the criterion for selecting the supplemental content comprises selecting, based on data from the network service, the one or more tags for the output device, and further comprising sending the one or more tags to the playback/output device to cause the output device to access an advertisement from an advertisement service (see [0007] splice new information, such as computer text or advertising, into identified segments [e.g., tag] for rendering with the program materials; see [0206], [0020], [0023], tag the segment and playback/output the content; see [0043] a third party, such as an advertiser [as advertisement service]; see [0213] and [0236]-[0237] a database or products commonly advertised, may be maintained and used to determine if advertising was being viewed or not; to obtain additional information about the advertised product. In this way, the user identifies products and services about which he or she has a particular interest, and the advertiser is able to provide information (including the URL of an Internet resource containing detailed information [as another example of advertisement service]).

As to claim 14, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the profile is based at least in part on at least one of determining content that the user previously viewed content that has previously been viewed on the output device (see Dhruv, [0052] The manifest file server can further retrieve or infer user information, such as user preferences, location, social networking information, demographic information, age, gender, viewing history, purchasing history, and so forth, and select particular advertisements and the particular types and arrangement of tags to stitch in to the manifest file based on all or part of that information).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein the profile is based at least in part on at least one of determining content that the user previously viewed content that has previously been viewed on the output device (see [0044] the user’s use of the system; see [0084] the viewing habits of users as revealed by usage logs may be analyzed [as prior viewing history in profile]; see [0092] the user’s viewing history stored in the user data 117 in Fig. 1; preference of the user … or the user’s viewing history used to select desired metadata; see [0114] The user's preferences may be derived from his or her activity. For example, the particular programs a user chooses to save or view may be monitored to determine the user apparent content preferences; see [0264] and [0267] develop a preference profile used to automatically recommend or select programming for recording or playback/output).

As to claim 15, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin teaches wherein the profile is based at least in part on prior supplemental content that the user previously interacted with on a prior viewing of prior content (see Dhruv, [0052] The manifest file server can further retrieve or infer user information, such as user preferences, location, social networking information, demographic information, age, gender, viewing history, purchasing history, and so forth, and select particular advertisements and the particular types and arrangement of tags to stitch in to the manifest file based on all or part of that information).  
As a further support for the above limitation, in the same field of endeavor of providing metadata for a media content, Logan teaches wherein the profile is based at least in part on prior supplemental content that the user previously interacted with on a prior viewing of prior content (see [0044] the user’s use of the system; see [0084] the viewing habits of users as revealed by usage logs may be analyzed [as prior viewing history in profile]; see [0092] the user’s viewing history stored in the user data 117 in Fig. 1; preference of the user … or the user’s viewing history used to select desired metadata; see [0114] The user's preferences may be derived from his or her activity. For example, the particular programs a user chooses to save or view may be monitored to determine the user apparent content preferences; see [0264] and [0267] develop a preference profile used to automatically recommend or select programming for recording or playback/output).

11.	Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dhruv-Barsook-Shin-Logan or Dhruv-Wyatt-Shin-Logan as applied to the claim 7 above, further in view of Lapidous (US Patent 6874126; pub date: 3/29/2005).

As to claim 9, Dhruv-Barsook-Shin-Logan or Dhruv-Wyatt-Shin-Logan does not expressively teach, however, in the same field of endeavor of displaying supplemental content, Lapidous teaches wherein causing the output device to output the supplemental content comprises causing the output device to output the supplemental content as an overlay (see Figs. 1-4 showing overlapping contents).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Shin-Logan or Dhruv-Wyatt-Shin-Logan and Lapidous before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook-Shin-Logan or Dhruv-Wyatt-Shin-Logan to include the content overlapping feature taught by Lapidous in order to provide the supplemental content being overlapped with the primary content for easy access. One would have been motivated to make such a combination because including the content overlapping feature would have been obtained as taught by Lapidous (see Figs. 1-4).

12.	Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin as applied to the claim 11 above, further in view of Harrang et al. (US PGPUB 2010/0031299; pub date: 2/4/2010)(hereinafter Harrang).
  
As to claim 16, Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin suggests, however, does not expressively teach wherein the profile is based at least in part on a type of the output device (see Dhruv, [0027] different formats for different types of player; see [0053] a user profile, the playback/output device capabilities).  
In the same field of endeavor of displaying content, Harrang teaches wherein the profile is based at least in part on a type of the output device (see Fig. 4 and [0041], register user devices in the user account/profile; see [0062] registering devices the user information about the type of device and its media handling capabilities; see [0045]-[0046] and Figs 8-9, user account/profile includes user’s devices profile for playback/output of content).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the teachings of Dhruv-Barsook-Logan or Dhruv-Wyatt-Logan and Harrang before him at the time of the invention was made, to modify the timeline playback/output of the primary and supplemental content taught by Dhruv-Barsook-Logan or Dhruv-Wyatt-Logan to include the device type in the user profile taught by Harrang in order to provide the media content based on the type of the playback/output device. One would have been motivated to make such a combination because including the content overlapping feature would have been obtained as taught by Harrang (see Fig. 4 and [0041]; see [0062]; see [0045]-[0046] and Figs 8-9).

13.	Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Dhruv-Barsook-Shin or Dhruv-Wyatt-Shin as applied to the claim 1 above, further in view of Lapidous (US Patent 6874126; pub date: 3/29/2005).

As to claim 28, the claim 28 reflects substantially similar subject matters as the claim 9 and claim 28 reflects a method comprising steps within the method of claim 9, thus are rejected along the same rationale. 
 A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179